ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”) is entered into this
31st day of August, 2001 by and between AlphaNet Solutions, Inc., a New Jersey
corporation (“Purchaser”), and Computer Horizons Corp, a New York Corporation
(“Seller”).


BACKGROUND

        WHEREAS, Seller is engaged in the business, among others, of
professional training and education of persons in the computer technology
services industry (excluding the WebSphere and non-certified training, and any
related materials, books, records, contracts or information ) (the “Training
Business”);

        WHEREAS, based upon the representations, covenants, agreements and
warranties herein made by Seller and subject to the terms and conditions
contained in this Agreement, Purchaser wishes to purchase and acquire
substantially all of the assets and business, but none of the liabilities, of
Seller’s Training Business and to continue to operate the Training Business;

        WHEREAS, based upon the representations, covenants, agreements and
warranties herein made by Purchaser, and subject to the terms and conditions
contained in this Agreement, Seller wishes to sell, transfer, convey, assign and
deliver to Purchaser the Training Business and substantially all of Seller’s
assets, but none of the liabilities, connected solely to the Training Business,
and

        WHEREAS, Seller and Purchaser wish to provide for the foregoing
transactions.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
promises and covenants set forth below, the parties hereto hereby agree as
follows:

         1.     Assets

         1.1      Assets to be Sold.  Subject to the terms and conditions set
forth in this Agreement, at the Closing (as defined in Section 6.1 hereof)
Seller shall sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser shall purchase and acquire from Seller, all of Seller’s right, title
and interest in and to Seller’s assets (wherever located, tangible and
intangible, real, personal or mixed, whether known or unknown and whether or not
carried on the books and records of Seller) that are solely used in the Training
Business, and the Training Business (and the goodwill associated therewith) as a
going concern (the “Assets”), including, but not limited to, the following, but
excluding the Excluded Assets (as defined in Section 1.3 hereof) and excluding
any liabilities associated with the Assets, including, without limitation, any
employment or severance contracts/arrangements, buy and sell agreements, real
estate or equipment finance leases, mortgages, secured or unsecured
indebtedness, all tax liabilities, ongoing utility and maintenance expenses,
vacation liabilities and any other amounts accrued to the benefit of Seller’s
employees (hereinafter, the “Liabilities”), for all of which Liabilities Seller
shall remain solely and exclusively responsible:

                      (a)  all of Seller's rights under all contracts,
agreements, arrangements, commitments, instruments and understandings
("Contracts") to which Seller is a party which relate solely to the Training
Business;

                     (b)  all of Seller's records, files, books, documents as
they pertain to the Training Business, the current ICM Education 800 number, the
current ICM Education web site and, to the extent legally possible, all related
manufacturer/vendor certifications and authorizations and other data relating
solely to the Training Business;

                     (c)  all of Seller's confidential data as it relates solely
to the Training Business;

                     (d)  all municipal, state and federal franchises, permits,
licenses and authorizations held or used by Seller as they relate solely to the
Training Business;

                     (e)  all of Seller's copyrights, trademarks, service marks,
trade names, domain names and URLS related to the Training Business, it being
understood and agreed that Seller shall, at Seller’s sole expense, execute all
such documents and take all such actions as are necessary or appropriate to
effectuate the assignment to Purchaser of all of Seller’s rights, title and
interests (hereinafter, “Intellectual Property Rights”) in and to the
aforementioned.

         1.2      Other Included Assets:

                     (a)  Seller shall provide the services of Jeffrey Bryson
for a transition period of two weeks after closing.

                     (b)  In the event Purchaser requires space in Seller's
facilities, Seller shall provide, at a total rental rate of $5,345 per month,
two classrooms --Training #1 (#159) and Training #2 (#160) --, a conference room
(#189), one cubicle, one storage room, one client telephone room and a small
lunch room (#151) at the CHC ICM facility in Princeton, NJ, and, if available, a
third classroom, at a rental rate of $200 per day on an as needed basis. Upon
expiration of the lease for the Princeton facility, the parties agree that if
Seller renews the lease, and there is a rent increase, Buyer agrees to pay the
pro-rated share of any rent increase. As part of the rental arrangement in
Princeton, Seller shall make available to Purchaser space for one administrative
person, secure storage, and use as needed of a conference room, and at the CHC
Solutions Center in East Hanover, as available Seller shall provide at a rental
rate of $200 per day use of one classroom and of the common areas. All rental
arrangements described in this paragraph shall be a month-to-month basis.

                     (c)  On the condition that Purchaser achieves at least one
million dollars in sales for private classes (documentation of revenue received
to be provided to Seller on a quarterly basis post-closing) and makes the
payment to Seller as set out in 2.2 below, Seller shall provide $30,000 to
Purchaser to be used exclusively as “stay bonuses” to Charles James LaRusso,
Kathi Harvey and Christine Boyer, provided that these designated eligible
persons remain employed by Purchaser for one year from the date of the Closing
and that any such monies paid to Purchaser by Seller under this provision are
actually paid to those individuals.

                     (d)  Seller shall provide Purchaser at a cost to be agreed
on by the parties, with all course materials and classroom training equipment
being used in the Training Business as of the Closing Date.

         1.3      Excluded Assets.  Notwithstanding the terms of Section 2.0(a)
hereof, the Seller shall not sell, convey, assign, transfer or deliver to the
Purchaser, and the Purchaser shall not purchase, and the Assets shall not
include, the Seller’s right, title and interest in and to any assets of the
Seller that are not solely used in the Training Business, including, but not
limited to, the following (the “Excluded Assets”):

                     (a)  The WebSphere Training Program;

         (b)   Non – Certified Training, except that those opportunities for
non-certified desktop training which are secured by Seller post-closing shall be
referred to Purchaser, and Seller shall receive a commission pursuant to a
letter agreement which shall be developed on a case-by-case basis as needed when
opportunities arise.

         2.     Consideration.

         2.1      Closing Payment.  As the total consideration for the Assets to
be sold by Seller to Purchaser pursuant hereto at the Closing, Purchaser shall
pay to Seller, by wire transfer of immediately available funds to an account
designated by Seller, $500,000 (the “Purchase Price”).

         2.2     Post Closing Payment.  For one year from the date of closing,
Purchaser shall pay to Seller 10% of its sales of private classes to the named
clients on Schedule 2.2 hereto from whom Seller was receiving private class
revenue prior to the Closing Date.

         2.3     Adjustments for Prepaid Training.  Purchaser may deduct from
amounts owing to Seller pursuant to paragraphs 2.1 and 2.2 above and/or Seller
shall remit to Purchaser immediately on demand any amounts which clients have
prepaid to Seller for classes or other training furnished or to be furnished by
Purchaser, it being understood and agreed that, except as provided in this
paragraph 2.3, Purchaser is not acquiring receivables from Seller, and all
receivables owing to Seller prior to the Closing Date shall be remitted to
Seller and all receivables owing on account of the Training Business on or after
the Closing Date shall be remitted to Purchaser. In furtherance of the
foregoing, Seller shall provide Purchaser on or before the Closing Date with a
complete list of all prepaid training and related amounts.

         3.     Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:

         3.1.     Corporate Organization.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, and has the requisite corporate power and authority to own, lease or
otherwise hold the assets owned, leased and held by it and to carry on the
Business as currently conducted by it. Seller is duly qualified to conduct
business as a foreign corporation in the states listed on Schedule 3.1 hereto.

         3.2     Subsidiaries.  Except as set forth on Schedule 3.2 hereto,
Seller does not directly or indirectly own any capital stock or other interest
in any entity.

         3.3      Authorization and Effect of Agreement.  Seller has the
requisite corporate power to execute and deliver this Agreement and to perform
the transactions contemplated hereby to be performed by Seller. The execution
and delivery by Seller of this Agreement and the performance by Seller of the
transactions contemplated hereby to be performed by Seller have been duly
authorized by all necessary corporate action on the part of the Seller. This
Agreement has been duly executed and delivered by Seller and, assuming the due
execution and delivery of this Agreement by Purchaser, constitutes a valid and
binding obligation of Seller, enforceable in accordance with its terms.

         3.4      Absence of Conflicts.  The execution and delivery of this
Agreement by Seller does not, and the performance by Seller of the transactions
contemplated hereby to be performed by it will not, conflict with, or result in
any violation of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a material benefit under, (i) any
provision of the Certificate of Incorporation or Bylaws of Seller or any
Contract set forth on Schedule 3.12 hereto,(ii) any license, permit or approval
(“Permit”) of any domestic or foreign court, government, governmental agency,
authority or instrumentality (“Governmental Authority”), (iii) any domestic or
foreign statute, law, ordinance, rule, regulation, order or common law
obligation (“Law”) of any Governmental Authority issued or applicable to Seller
or to any of its properties or assets, other than any such conflicts, violations
or defaults which would not have a material adverse effect upon the business,
financial condition or results of operations of Seller or the Business ( a
“Material Adverse Effect”). No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
to be obtained or made by or with respect to Seller in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby to be performed by it.

         3.5     Statement of Profit and Loss and Related Matters.  (a)  Set
forth on Schedule 3.5(a) hereto is a statement of Profit and Loss pertaining to
the Training Business as of July 31, 2001 (the “P&L”). The P&L was prepared in
accordance with generally accepted accounting principles and presents fairly, in
all material respects, the results of operations of the Training Business as of
such date.

                (b)  Except as set forth on Schedule 3.5(b) hereto, and except
for such transactions as are provided for in this Agreement, since July 31,
2001, Seller has conducted its business in the ordinary course and there has
been no material adverse change in the business, financial position or results
of operations of Seller.

         3.6     Compliance With Laws.  The Training Business is not being
operated in violation of any applicable Law of any Governmental Authority or in
violation of any Permit or other specific authorization issued by a Governmental
Authority to Seller.

         3.7      Legal Proceedings.  Except as set forth on Schedule 3.7
hereto, there are no lawsuits or other legal proceedings pending against Seller
or otherwise relating to the conduct of the Business or, to the knowledge of
Seller, threatened in writing against Seller.

        3.8      Assets.  (a)  Seller owns all assets being sold in this
transaction free and clear of all liens, claims or encumbrances of any nature
whatsoever.

              (b)  Seller has good and marketable title to or, in the case of
leases and licenses, valid and subsisting leasehold interests or licenses in,
all of its material properties and assets, including without limitation all
property reflected on the Balance Sheet.

              (c)  Seller does not own any real property; however, the provision
to Purchaser of the space required to made available to Purchaser in Purchaser’s
Princeton and East Hanover, NJ facilities pursuant to paragraph 1.2 (b) hereof
will not contravene the terms of any leases by which Seller is bound. Set forth
on Schedule 3.8(c) hereto is a complete and correct list of all material real
property (including buildings and structures) leased by Seller (including a
brief description of the property and the name of the lessors).

         3.9      Intellectual Property.   Except as set forth on Schedule 3.9
hereto, Seller owns or possesses the right to use all trademarks, trade names,
service marks, registered copyrights and applications therefor (collectively,
“Intellectual Property Rights”) used in the Business. Except as set forth on
Schedule 3.9 hereto, there has been no claim against Seller asserting a material
conflict with the Intellectual Property Rights of others in connection with the
conduct of the Business. Seller hereby agrees to defend, indemnify and hold
harmless Purchaser from and against any claims of infringement disclosed on the
said Schedule 3.9.

         3.10      Material Contracts.  Except as set forth on Schedule 3.10
hereto, Seller is not a party to any written (i) contract of employment, (ii)
contract with any labor union, (iii) single contract for the purchase by Seller
of goods or services in excess of $50,000 (iv) lease as lessee of, or other
contract for the use of any real or personal property having in any individual
case annual rental or payment obligations of Seller in excess of $50,000, (v)
conditional sale agreement, chattel mortgage or other security agreement in
excess of $50,000 in any one case, (vi) contract for the production, supply or
servicing by Seller of any type of goods, parts or components, or for the
provision by Seller of services of any type, involving more than $50,000 in any
one case, (vii) lease of any real or personal property as lessor, or (viii)
agreement or indenture relating to the borrowing of money, or material licenses,
whether as licensee or licensor. Except as set forth on Schedule 3.10(a) hereto
(i) Seller has (and to the knowledge of Seller, the other parties thereto have)
complied in all material respects with the contracts, leases, agreements,
mortgages and the like listed on Schedule 3.10(a) hereto (the “Scheduled
Contracts”) all of which, to the knowledge of Seller, are valid and enforceable
and (ii) the Scheduled Contracts are in full force and effect and there exists
no event or condition known to Seller which with or without notice or lapse of
time would be a material default thereunder, give rise to a right to accelerate
or terminate any provision thereof or give rise to any Lien on any material
Assets, it being acknowledged by the parties hereto that contracts with the U.S.
government may be terminated by it for its convenience.

         3.11     Employee Relations.  Except as set forth on Schedule 3.11
hereto, there are no material organized labor controversies pending or, to the
knowledge of Seller, threatened against Seller.

         3.12      Employee Plans.  (a)  For purposes of this Agreement, the
term “Employee Plan” means such employee benefit plans as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Seller or to which Seller is a participating employer
or is otherwise obligated to contribute and under which any person employed by
Seller (an “Employee”) or formerly employed by Seller or predecessors (a “Former
Employee”) participates or has accrued any rights or under which Seller is
liable in respect of an Employee or Former Employee. Set forth on Schedule 3.12
hereto are lists of all Employee Plans and other employee benefit plans.

              (b)  Each Employee Plan has been maintained in all material
respects in accordance with its terms and with applicable Law.

         3.13      Taxes.   Except as set forth on Schedule 3.13(a) hereto, all
tax returns and reports which are required to be filed (subject to any
extensions appropriately obtained) by or on behalf of Seller have been duly
filed or caused to be filed with the appropriate Governmental Authorities.
Except as set forth on Schedule 3.13(b) hereto, payment has been made or
provided for as to all federal, state and local taxes, interest, penalties,
assessments or deficiencies of Seller shown to be due on such tax returns and
reports or proposed or assessed as due by any such Governmental Authority.
Except as set forth on Schedule 3.13(a) hereto, there are no outstanding waivers
or extensions of time with respect to the assessment or audit of any tax or tax
return of Seller, or claims now pending or matters under discussion with any
taxing authority in respect of any tax of Seller. Seller shall assume full and
sole responsibility for all tax audits concerning transactions occurring prior
to the Closing Date.

         3.14     Customer Contracts.  Seller has provided and assigned to
Purchaser all contracts and purchase orders entered into by Seller with Training
Business customers as of the date hereof and will provide and assign to
Purchaser any additional contracts and purchase orders entered into by Seller
with Training Business customers on or prior to the Closing Date.

         4.     Representations and Warranties of Purchaser.   Purchaser
represents and warrants to Seller as follows:

        4.1 Corporate Organization.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey
and has the requisite corporate power and authority to own, lease or otherwise
hold the assets owned, leased or held by it and to carry on its business as
currently conducted.

        4.2 Authorization and Effect of Agreement.  Purchaser has the requisite
corporate power and authority to execute and deliver this Agreement and to
perform the transactions contemplated hereby to be performed by it. The
execution and delivery by Purchaser of this Agreement and the performance by it
of the transactions contemplated hereby to be performed by it have been duly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement and each of the other documents and instruments contemplated hereby
have been duly executed and delivered by Purchaser and, assuming the due
execution and delivery of this Agreement by Seller, constitutes a valid and
binding obligation of Purchaser, enforceable in accordance with its terms.

        4.3 No Restrictions Against Purchase of the Assets.  The execution and
delivery of this Agreement by Purchaser does not, and the performance by
Purchaser of the transactions contemplated hereby to be performed by it will
not, conflict with, or result in any violation of, or constitute a default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, (i) any provision of the Certificate of Incorporation or
Bylaws of Purchaser, or (ii) any contract, Permit or Law issued or applicable to
Purchaser. No material consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority is required
to be obtained or made by or with respect to Purchaser in connection with the
execution and delivery of this Agreement by it or the performance by it of the
transactions contemplated hereby to be performed by it.

         4.4     Financial Resources.  Purchaser has the cash on hand and/or
available credit with which to pay the Purchase Price.

         5.     Closing.

         5.1      Date of Closing.  (a)   The closing of the transactions
contemplated hereby (the “Closing”) shall take place at 10:00 a.m. local time at
the offices of Purchaser on the first business day following the fulfillment or
waiver of the conditions precedent set forth in Sections 7 and 8 hereof or at
such other time and place as the parties hereto may mutually agree, but in no
event shall the Closing be later than August 31, 2001. The date on which the
Closing occurs is hereinafter referred to as the “Closing Date.” The following
transactions shall take place at the Closing, all of which shall be deemed to
have occurred simultaneously and none of which shall be deemed completed unless
and until all of them shall have been completed (or waived in writing by the
parties entitled to performance):

              (b)  At the Closing, Seller shall deliver to Purchaser the
following:

                   (i)   such assignments or other instruments of transfer and
assignment, in form and substance reasonably satisfactory to Purchaser, as are
effective to vest in Purchaser title to the Assets (including the Intellectual
Property Rights); and

                   (ii)   a certificate of the chief executive officer of
Seller, in form and substance reasonably satisfactory to Purchaser, certifying
Seller’s Certificate of Incorporation and By-laws, its valid existence and good
standing in New York, the incumbency of officers or others acting in a
representative capacity, and the due authorization of the transactions
contemplated hereby.

              (c)     At the Closing, Purchaser shall deliver to Seller the
following:

                    (i)   the Purchase Price provided for in Section 3.1(a)
hereof.

         6.0      Conditions to Obligations of Purchaser.  The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the following conditions, except to the extent waived by Purchaser in
writing at the Closing:

         6.1      Accuracy of Representations and Compliance with
Conditions.  All representations and warranties of Seller contained in this
Agreement shall be accurate in all material respects as of the Closing with the
same effect as if made on and as of such date. As of the Closing, Seller shall
have performed and complied in all material respects with all covenants and
agreements and satisfied all conditions required to be performed and complied
with by it at or before such time.

         6.2     Seller's Deliveries.  Seller shall have delivered to Purchaser
the documents set forth in Section 5.1(b) hereof.

         6.3      Legal Action.  There shall not have been instituted or
threatened any legal proceeding (a) relating to, or seeking to prohibit or
otherwise challenge this Agreement or the consummation of the transactions
contemplated by this Agreement, or seeking to obtain substantial damages with
respect thereto, or (b) which Purchaser shall reasonably determine could have a
material adverse effect on Purchaser’s business or the Training Business.

         6.4      No Governmental Action.  There shall not have been any action
taken, or any law, rule, regulation, order, judgment, or decree proposed,
promulgated, enacted, entered, enforced, or deemed applicable to the
transactions contemplated by this Agreement, by any federal, state, local, or
other governmental authority or by any court or other tribunal, including the
entry of a preliminary or permanent injunction, which, in the reasonable
judgment of Purchaser: (a) makes any of the transactions contemplated by this
Agreement illegal or (b) imposes material limitations on the ability of
Purchaser to operate the Business or to exercise full rights of ownership of the
Assets.

         6.5     Execution of Employment and Related Agreements.   Charles James
Larusso, Kathi Harvey and, at Purchaser's sole discretion, Christine Boyer,
shall have entered into employment, confidentiality, non-compete and
non-solicitation agreements with Purchaser in form and substance satisfactory to
Purchaser.

         6.6     Terry Turner-James Lawsuit.  Seller shall fully defend,
indemnify and hold harmless Purchaser, its shareholders, directors, officers,
employees, agents and assigns promptly upon demand and from time to time, from
and against any liability whatsoever in respect of the racial, gender and age
discrimination lawsuit filed by Terry Turner-James against ICM in New Jersey
Superior Court (Essex County, Docket Number ESX-L-6139-99) and shall promptly
and fully reimburse Purchaser for any costs incurred by Purchaser, including,
without limitation, attorneys fees, in connection therewith. Seller represents
and warrants to Purchaser that Seller’s financial position is adequate to
satisfy its obligations to Purchaser under this paragraph 6.6.

         6.7      Other Closing Documents.  Seller shall have delivered to
Purchaser, at or prior to the Closing, such other documents as Purchaser may
reasonably request to carry out the provisions of and the transactions
contemplated by this Agreement in form and substance reasonably satisfactory to
Purchaser.

        7.0 Conditions to the Obligations of Seller.  The obligations of Seller
under this Agreement are subject to the following conditions (unless waived by
Seller in writing at the Closing):

        7.1 Accuracy of Representations and Compliance with Conditions.  All
representations and warranties of Purchaser contained in this Agreement shall be
accurate in all material respects as of the Closing Date with the same effect as
if made on and as of such date. As of the Closing, Purchaser shall have
performed and complied in all material respects with all covenants and
agreements and satisfied all conditions required to be performed and complied
with by Purchaser at or before such time.

         7.2     Purchaser's Deliveries.  Purchaser shall have delivered to
Seller the funds referenced in Section 5.1(c) hereof.

         7.3      Legal Action.  There shall not have been instituted or
threatened any legal proceeding (a) relating to, or seeking to prohibit or
otherwise challenge this Agreement or the consummation of the transactions
contemplated by this Agreement, or to obtain substantial damages with respect
thereto, or (b) which Seller shall reasonably determine could have a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise) or prospects of Purchaser (without giving effect to the transactions
contemplated hereby).

         7.4      No Governmental or Legal Action.  There shall not have been
any action taken, or any law, rule, regulation, order, judgment, or decree
proposed, promulgated, enacted, entered, enforced, or deemed applicable to the
transactions contemplated by this Agreement, by any federal, state, local, or
other governmental authority or by any court or other tribunal, including the
entry of a preliminary or permanent injunction, which, in the reasonable
judgment of Seller: (a) makes any of the transactions contemplated by this
Agreement illegal or (b) otherwise prohibits, restricts, or delays consummation
of the transactions contemplated by this Agreement or impairs the contemplated
benefits to Seller of any of the transactions contemplated by this Agreement.

         8.0     Further Agreements of the Parties.  

         8.1     General.

              (a)     Seller will use all reasonable efforts and take all
reasonable steps, and will cooperate with Purchaser to cause to be fulfilled,
those of the conditions set forth in this Agreement to the parties’ respective
obligations to consummate the transactions contemplated by this Agreement that
are dependent upon the actions or inactions of Seller, and to execute and
deliver such instruments and take such other reasonable actions as may be
necessary or appropriate in order to carry out the intent of this Agreement and
consummate the transactions contemplated hereby.

              (b)     Purchaser will use all reasonable efforts and take all
reasonable steps, and will cooperate with Seller to cause to be fulfilled, those
of the conditions set forth in this Agreement to the parties’ respective
obligations to consummate the transactions contemplated by this Agreement that
are dependent upon the actions or inactions of Purchaser, and to execute and
deliver such instruments and take such other reasonable actions as may be
necessary or appropriate in order to carry out the intent of this Agreement and
consummate the transactions contemplated hereby.

         8.2     Other Agreements.  Until the Closing Date, Seller will:

              (a)     cause all representations and warranties made by Seller
hereunder to be true and correct in all material respects as of the Closing Date
as if made on the Closing Date; and

              (b)     preserve and maintain Seller's assets, conduct Seller's
business only in the normal and ordinary course of business, preserve intact
Seller’s business organization and operations, keep available the services of
its present officers and employees, preserve in full force and effect Seller’s
Contracts and preserve the present business relationships and goodwill of
Seller’s suppliers, customers, and others having business relations with Seller.

         8.3      Access Prior to Closing.  Between the date of this Agreement
and the Closing and upon Purchaser’s request following the Closing Date if
required to enable Purchaser to fulfill its reporting and other regulatory
obligations, Seller shall (i) give Purchaser and its authorized representatives
full access to all offices and other facilities and properties of Seller and to
the books and records of Seller (and permit Purchaser to make copies thereof),
(ii) permit Purchaser to make inspections thereof, and (iii) cause its officers
and advisers (including, without limitation, their auditors, attorneys,
financial advisors and other consultants, agents and advisors) to furnish
Purchaser with such financial and operating data and other information with
respect to the business and properties of Seller, and to discuss with Purchaser
and its authorized representatives the affairs of Seller, all as Purchaser may
from time to time reasonably request.

         8.4     Ordinary Course.  From the date hereof until the Closing,
Seller shall operate the Training Business only in the ordinary course
consistent with past practice.

         8.5      Liens.  Prior to the Closing, Seller shall not create, incur,
assume or suffer to exist any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible) of Seller, whether now owned
or hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable with recourse to Seller), or
assign any right to receive income or permit the filing of any financing
statement under the New Jersey Uniform Commercial Code or any other similar
notice of Lien under any similar recording or notice statute, or grant rights
with respect to, or otherwise encumber or create a security interest in, such
property or assets or any portion thereof or any other revenues therefrom or the
proceeds payable upon the sale, transfer or other disposition of such property
or assets or any portion thereof, or permit or suffer any such action to be
taken.

         8.6      New Lines of Business.  Prior to the Closing, as it relates
solely to the Training Business, Seller shall not enter into any line of
business other than the Training Business, or make any material change in the
scope or nature of its training business, purposes or operations, or undertake
or participate in activities other than the continuance of the Training
Business.

         8.7      Forgiveness of Debt.  Prior to the Closing, Seller shall not
cancel or otherwise forgive, release or waive any claim or indebtedness owed to
it by any person or rights of substantial value, except in the case of any claim
or indebtedness not material individually or in the aggregate, for adequate
consideration and in the ordinary course of business consistent with past
practice. Seller shall not forgive, release or waive any prepayments by clients
in respect of the Training Business without Purchaser’s express prior written
consent.

        8.8      Affiliate Transactions.  Prior to the Closing, solely as it
relates to its Traning Business, Seller shall not enter into, be a party to, or
perform any transaction or arrangement with any Affiliate related solely to the
Training Business.

        8.9       Assets.  Prior to the Closing, solely as it relates to its
Training Business, Seller shall not acquire or dispose of any property or assets
other than in the ordinary course of business.

         8.10     No Contrary Agreements.  Solely as it relates to its Training
Business Seller shall not agree or otherwise commit, whether or not in writing,
to do anything which would not be permitted to be done under this Agreement.

         8.11     Expenses.  Purchaser and Seller shall bear their own
respective expenses incurred by them in respect of the transactions contemplated
hereby.

         8.12     Sales Taxes.  Purchaser shall pay any state or local sales,
transfer or usage taxes payable in connection with the sale of the Assets to
Purchaser pursuant to this Agreement.

         8.13      Further Assurances.  At any time and from time to time after
the date hereof, each party hereto shall, without further consideration, execute
and deliver to the other such instruments of transfer , and shall take such
other action, as the other may reasonably request to carry out the transfer of
assets contemplated by this Agreement.

        8.14       Change of Name.  After the Closing, upon the request of
Purchaser, Seller shall change its name to a name entirely dissimilar to its
present name.

        8.15       Seller’s Access After tbe Closing.  At any time, and from
time to time, after the Closing, Seller shall have the right to review and
obtain copies of any records, files, books, documents and other data relating to
the Assets and the Training Business with respect to any period prior to the
Closing that Seller may reasonably require for any lawful purpose, including,
without limitation, Seller’s preparation of tax returns. Purchaser shall retain
such records, files, books, documents and other data for a period of at least
six years after the Closing and, thereafter, shall give Seller at least 60 days’
prior notice of its intention to discard or destroy any such records, files,
books, documents or other data.

         8.16     Seller's Indemnification of Purchaser for Liabilities   
Seller shall defend (with counsel reasonably satisfactory to Purchaser),
indemnify and hold harmless Purchaser, its shareholders, directors, officers,
employees, agents and assigns promptly upon demand at any time and from time to
time, from and against any Liabilities (as defined in paragraph 1.1 hereof) or
any other liabilities associated with the Training Business.

         9.0     Survival of Representations; Indemnities.

         9.1      Survival.  The representations and warranties of Seller on the
one hand, and of Purchaser, on the other, contained in this Agreement shall
survive the consummation of the transactions contemplated hereby for a period
ending on the first anniversary of the Closing Date, except that Seller’s
representations, warranties and covenants contained in paragraphs 6.6 and 8.15
hereof shall survive the consummation of the transactions contemplated hereby
for a period ending on the fifth anniversary of the Closing Date.

         9.2      Indemnification by Seller.  Seller shall indemnify and hold
harmless Purchaser, and its Affiliates and the successors, assigns, officers,
directors, employees, partners and agents of any of them (the “Purchaser
Indemnified Parties”), promptly upon demand at any time and from time to time,
from and against any and all actions, proceedings, demands and claims asserted
against any Purchaser Indemnified Party, and shall reimburse Purchaser
Indemnified Parties for any and all losses, liabilities (of every kind or
nature, whether accrued, absolute, contingent or otherwise and whether asserted
or unasserted, known or unknown and whether due or to become due), damages,
charges, liens, deficiencies or expenses of any nature, including, without
limitation, reasonable attorneys’ fees and expenses (collectively, “Damages”)
incurred by or assessed against any Purchaser Indemnified Party, and arising out
of or resulting from:

              (a)     the inaccuracy of any representation or warranty made by
Seller in this Agreement or pursuant hereto;

              (b)      the failure by Seller to perform or observe any term or
provision of this Agreement or of any other document, schedule or instrument
delivered in connection herewith; or

              (c)     any other liability or obligation of Seller.

        9.3       Indemnification by Purchaser.  Purchaser shall indemnify and
hold harmless Seller and Seller’s successors, assigns, stockholders, officers,
directors, employees, partners and agents of any of them (the “Seller
Indemnified Parties”), promptly upon demand at any time and from time to time,
from and against any and all actions, proceedings, demands and claims asserted
against any Seller Indemnified Party, and shall reimburse the Seller Indemnified
Parties for any and all Damages incurred by or assessed against any Seller
Indemnified Party, and arising out of or resulting from:

              (a)     the inaccuracy of any representation or warranty made by
Purchaser herein; or

              (b)  the failure by Purchaser to perform or observe any term or
provision of this Agreement or of any other document, schedule or instrument
delivered in connection herewith.

         9.3      Notice of Claim.  If any legal proceedings, claims or demands
are instituted or asserted in respect of which any of Purchaser Indemnified
Parties or Seller Indemnified Parties may seek indemnification from another
party hereto pursuant to the provisions hereof (such legal proceedings, claims
or demands being referred to individually as a “Claim” and collectively as the
“Claims”), the indemnified party (after receipt by it of written notice of the
commencement or assertion of such Claim) shall promptly cause a written notice
of such Claim to be made to the indemnifying party (but the failure to give such
notice shall not relieve the indemnifying party of its indemnification
obligation hereunder, except to the extent of losses actually caused by such
failure).

         9.4      Election to Defend Claim.  Subject to the next sentence
hereof, the indemnifying party shall have the right, at its option and expense,
to assume the defense, settlement or other disposition (collectively “Defense”)
of any Claim, provided that within ten (10) days of receiving the notice with
respect to such Claim (or within such shorter period of time as an answer or
other responsive motion may be required), the indemnifying party, by notice
delivered to the indemnified party, elects to assume such Defense and each
indemnifying party acknowledges its obligation hereunder to indemnify the
indemnified party with respect to such Claim. Notwithstanding the foregoing, the
indemnifying party shall not have the right to assume the Defense of any Claim
if (a) representation of both the indemnified and indemnifying parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them or (b) the indemnified party determines in good faith
that there is a significant possibility that such Claim may materially and
adversely affect it or its Affiliates other than as a result of monetary
damages.

         9.6     Procedure for Defense by Indemnifying Party. If the
indemnifying party has assumed the Defense of a Claim , then the following shall
apply:

              (a)     the indemnified party shall have the right to participate
and assist in the Defense of such Claim and to employ its own counsel in
connection therewith;

              (b)     the indemnifying party shall not be liable to the
indemnified party for the fees or expenses of the indemnified party’s counsel or
other expenses incurred by the indemnified party in connection with
participating in the Defense of such Claim, except that the indemnifying party
shall be liable for (i) any such fees and expenses incurred prior to the time
the indemnifying party assumed such Defense and (ii) the reasonable costs of
investigation and preparation incurred by the indemnified party;

              (c)     counsel used by the indemnifying party in connection with
the Defense of such Claim shall be reasonably satisfactory to the indemnified
party;

              (d)     the indemnified party shall not effect any compromise or
settlement of such Claim without the consent of the indemnifying party, which
consent shall not be unreasonably withheld; and

              (e)     the indemnifying party shall not effect any compromise or
settlement of such Claim without the consent of the indemnified party, which
consent shall not be unreasonably withheld.

         9.7      Defense by Indemnified Party.  If the indemnifying party does
not assume the Defense of a Claim as required by this Agreement, the
indemnifying party shall have the right, at the sole cost and expense of the
indemnifying party, to defend and settle such Claim and to employ its own
counsel in connection therewith. In this event, the indemnified party may effect
any compromise or settlement of such Claim without the consent of the
indemnifying party.

         9.8     Cooperation.  The parties hereto shall cooperate to the fullest
extent possible in connection with any Claim in respect of which indemnification
is sought under this Agreement.

        10.0      Termination.

        10.1      Bases for Termination.  This Agreement and the transactions
contemplated hereby may be terminated at any time on or prior to the Closing
Date:

              (a)     by the mutual written consent of the parties hereto;

              (b)     by Purchaser:

                   (i)   if any representation or warranty of Seller made in
this Agreement was untrue in any material respect when made or is untrue in any
material respect on the Closing Date;

                   (ii)   if Seller shall have defaulted in any material respect
in the performance of any covenant, agreement or obligation under this
Agreement, and such default is not cured within ten days after Seller’s receipt
of written notice from Purchaser that such default exists or has occurred; or

                   (iii)   if the conditions to Purchaser's obligations to
consummate the transaction contemplated hereby are not or cannot be satisfied on
or before August 31, 2001 for any reason other than a breach by Purchaser.

              (c)     by Seller:

                   (i)   if any representation or warranty of Purchaser made in
this Agreement was untrue in any material respect when made or is untrue in any
material respect on the Closing Date;

                  (ii)   if Purchaser shall have defaulted in any material
respect in the performance of any covenant, agreement or obligation under this
Agreement, and such default is not cured within ten days after Purchaser’s
receipt of written notice from Seller that such default exists or has occurred;
or

                   (iii)   if the conditions to Seller's obligations to
consummate the transactions contemplated hereby are not or cannot be satisfied
on or before August 31, 2001 for any reason other than a breach by Seller.

         10.2      Manner of Exercise.  In the event of the termination of this
Agreement prior to the Closing pursuant to Section 10.1, written notice thereof
shall forthwith be given to the non-terminating party, and this Agreement shall
terminate and the transactions contemplated hereunder shall be abandoned without
further action by any party hereto.

         10.3      Effect of Termination.   In the event of the termination of
this Agreement prior to the Closing pursuant to Section 10.1, all rights and
obligations of the parties hereunder shall terminate, except for the rights and
obligations of the parties under Section 8.11 hereof and the right of the
non-breaching party to seek damages from a breaching party.

         11.0     Miscellaneous.

         11.1      Finders.  Each party hereto represents and warrants that it
has not employed or utilized the services of any broker or finder in connection
with this Agreement or the transactions contemplated hereby.

              11.2     Non-Compete   Seller agrees not to compete with Purchaser
for Training Business for one year from the date of closing in the New York,
Philadelphia and New Jersey Metropolitan areas.

         11.3 Entire Agreement.   This Agreement (together with the Schedules
and Exhibits hereto) contains, and is intended as, a complete statement of all
of the terms of the arrangements between the parties hereto with respect to the
matters provided for herein, and supersedes any previous agreements and
understandings between the parties hereto with respect to those matters.

         11.4     Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to the conflicts of laws provisions thereof.

         11.5     Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

        11.6      Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by registered mail, return receipt requested, to the
parties at the following addresses (or to such other address as a party may have
specified by notice given to the other party pursuant to this provision):


                           If to Seller to it or them at:

                           Computer Horizons Corp.
                           49 Old Bloomfield Avenue
                           Mountain Lakes, NJ 07046

                           Attention: Michael C. Caulfield,
                           Vice President & General Counsel


                           If to Purchaser, to it at:

                           AlphaNet Solutions, Inc.
                           7 Ridgedale Avenue
                           Cedar Knolls, NJ 07927

                           Attention:  Jack P. Adler, Esq.
                                       Executive VP & General Counsel



         11.7     Severability.  If any provision of this Agreement is invalid
or unenforceable, the balance of this Agreement shall remain in effect.

        11.8       Waivers and Amendments.  No waiver of any provision hereof
shall be construed as a waiver of any other provision. Any waiver or amendment
of this Agreement must be in writing and signed by the party to be charged
therewith.

        11.9       Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns. Neither this Agreement nor any right or obligation
hereunder may be assigned or transferred by Seller without Purchaser’s written
consent or by Purchaser without Seller’s written consent; provided, however,
that Purchaser may assign, without being required to obtain Seller’s consent
thereto, any and all of Purchaser’s rights and obligations hereunder to any
wholly-owned subsidiary of Purchaser; and, provided further, that Seller may
assign, without being required to obtain Purchaser’s consent thereto, any and
all of Seller’s rights to receive, or to designate the recipients of, all or any
portion of the Escrow Shares.

        11.10      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.

         This Agreement has been duly executed on the date hereinabove set
forth.

  ALPHANET SOLUTIONS, INC.



         STAN GANG

  By:_________________________________

         Stan Gang
       Chief Executive Officer
         

  COMPUTER HORIZONS CORP



         WILLIAM J. MURPHY

  By:_________________________________

         William J. Murphy
       Executive Vice President and
         Chief Financial Officer


[SCHEDULES OMITTED]